DETAILED ACTION
Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 12/27/2021 have been fully considered. 
Regarding claim[s] 1 – 16 under the anticipatory rejection, applicant’s remarks are not persuasive, therefore, see the examiner’s response to such remarks in the office action below. 
Regarding claim[s] 1 – 16 under the obviousness rejection, applicant’s remarks are not persuasive, therefore, see the examiner’s response to such remarks in the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Applicant states on page[s] 9 of the remarks as filed: “

A. The cited portions of Ruffing do not disclose “encrypting a first output address...using a first public key associated with...one of the participating nodes.”

With regard to the feature “encrypting a first output address associated with said one of the plurality of participating nodes using a first public key associated with said one of the participating nodes,” the Office cites Ruffing, page 351, section 4.2 — Protocol Overview, subsection Shuffling, lines 11-17. Office Action at 4. However, this portion of Ruffing recites that “every participant (say participant i in a predefined shuffling order) uses the encryption keys of all the participants j>1 to create a layered encryption of her output address.” That is, one participating node i uses only the public keys associated with other participating nodes j>1, but not with the public key associated with itself. Thus in Ruffing, the first output address associated with said one of the participating nodes (node i) is not encrypted using the first public key associated with said one of the participating nodes (node 1) as recited by claim 1. This distinction is further evidenced in Ruffing at page 353, section 5.2 — Core Protocol Description, subsection Phase 2: Shuffling, lines 5-6: “Participant 1 creates a layered encryption ci=Enc((eky...eky), vki’) of her output address vki”, that is using the public key ek2 to ekn of the other nodes 2 to N” (emphasis added).Accordingly, Ruffing does not disclose the feature “encrypting a first output address associated with said one of the participating nodes] using a first public key associated with said one of the participating nodes” of claim 1 is therefore novel over Ruffing.”
	
In response the examiner isn’t persuaded, the examiner points out that In response to applicant's argument that the references fail to show certain features of That is, one participating node i uses only the public keys associated with other participating nodes j>1, but not with the public key associated with itself……………………………….etc.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).206415-7. 
Further of Ruffing, at page[s] 351, lines 19 – 21, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set.  This meets applicant’s alleged remark of: “Thus in Ruffing, the first output address associated with said one of the participating nodes (node i) is not encrypted using the first public key associated with said one of the participating nodes (node 1) as recited by claim 1.” 
Also see page[s] 354, phase 2, lines 22 – 35 of Ruffing. 
Further the examiner points to the prior art of Ruffing. Specifically, page[s] 351, section 4.2 – Protocol Overview, subsection Shuffling, lines 11 – 17, the encryption keys of all the participants j>i to create a layered encryption of her output address. This meets applicant’s alleged remark of: “Thus in Ruffing, the first output address associated with said one of the participating nodes (node i) is not encrypted using the first public key associated with said one of the participating nodes (node 1) as recited by claim 1.”
***The examiner’s response above applies to the same or similar claim remarks regarding claim # 1, made on page[s] 8 and 9 of the remarks as filed. 

Applicant states on page[s] 9 and 10 of the remarks as filed: “
B. The cited portions of Ruffing do not disclose “replacing the encrypted first output address in the further shuffled set of addresses with the first output address.”

With regard to the feature “replacing the encrypted first output address in the further
shuffled set of addresses with the first output address,” the Office cites Ruffing, page 351, section 4.2 — Protocol Overview, subsection Shuffling, lines 19-22. Office Action at 5. However, this passage reads “upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set.” That is, in Ruffing, each node i initially encrypts its own output address using the encryption keys of all participating nodes j>1. Node 2 therefore receives from node i the output address of node 1, encrypted using the public keys of nodes 2 to N. Node 2 strips one layer of encryption from this ciphertext and adds its own encrypted output address before shuffling the set of addresses and forwarding it to
node 3. Node 3 thereby receives from node 2 both the first and second output addresses, each encrypted by the public keys of nodes 3 to N. This is disclosed in more detail on page 353, section 5.2 — Core Protocol Description, subsection Phase 2: Shuffling, line 6, to page 354, line 5. The process is also illustrated in Figure 2 on page 351 of Ruffing (see top right box “2. Shuffling”).
The disclosure of Ruffing is in contrast to removing a layer of encryption from the
received set of output addresses (which appears to comprise only the encrypted output addresses of preceding nodes, and not the encrypted output address of the node itself), 
Secondly, the Office appears to be using the same portion of Ruffing to disclosure
different steps of claim 1 and thus has not met its burden under section 102. The Office used the same step of the process discussed in Ruffing herein as disclosure of one of the preceding steps of claim 1, namely “adding the encrypted first output address to a set of encrypted output addresses.” Office Action at 4. It is therefore not reasonable to additionally cite the same step in Ruffing as disclosure of “replacing the encrypted first output address in the further shuffled set of addresses with the first output address” in claim 1, since this subsequent step relates to “a further shuffled set of addresses” that is received from “another of the participating nodes.” Thus, the same step of the process disclosed in Ruffing cannot reasonably be cited as disclosure of two different steps in claim 1 of the present application.
For the reasons given above, the cited portions of Ruffing do not disclose “replacing the
encrypted first output address in the further shuffled set of addresses with the first output
address,”’ of claim 1.”


As to applicant’s first point:
	Ruffing at page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set. The examiner points out very clearly, all participants strip one layer of encryption from the set of ciphertexts [i.e. output addresses], then adds their own cipher text of their output address, then shuffles after ciphertexting there own address. Then forwards the cipher texted/shuffled ciphertexts to the next participant. This meets applicant’s alleged remark of: “Thus, the cited portion of Ruffing does not appear to disclosure “replacing the encrypted first output address in the further shuffled set of addresses with the first output address,” as recited in claim 1.” 
***The examiner’s response above applies to the same or similar claim remarks regarding claim # 1, made on page[s] 11 and 12 of the remarks as filed. 

As to applicant’s second point:
	Ruffing at page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set. The examiner makes clear from Ruffing, each/every/all participants remove an encryption layer of their output address, then adds there out cipher text to their output address, then shuffles the set of ciphertexts, then passes such shuffled ciphertexts to the next participant, who strips, ciphertexts, and passes..and so on……..etc. One of ordinary a further shuffled set of addresses” that is received from “another of the participating nodes.” Thus, the same step of the process disclosed in Ruffing cannot reasonably be cited as disclosure of two different steps in claim 1 of the present application.”
Applicant states on page[s] 11 of the remarks as filed: “
C. The cited portions of Ruffing do not disclose “forwarding the further
shuffled set of addresses containing the first output address to a subsequent
node.”

With regard to the feature “forwarding the further shuffled set of addresses containing
the first output address to a subsequent node,” it follows that, as there is no disclosure in Ruffing of “replacing the encrypted first output address in the further shuffled set of addresses with the first output address” as discussed in section B above, it cannot reasonably be said that Ruffing discloses “forwarding the further shuffled set of addresses containing the first output address to a subsequent node.” The Office cites Ruffing, page 351, section 4.2 — Protocol Overview, subsection Shuffling, lines 19-22 : “The participant sends the shuffled set of ciphertexts to the next participant i+1.” Office Action at 5-6. However, this “shuffled set of ciphertexts” of Ruffing is merely that shown in Figure 2 (2.Shuffling) and discussed in section B above.
Additionally, the Office has already used the same step of the process disclosed in
Ruffing as disclosure of an earlier step “sending the set to a next node” in claim 1. Office Action at 5. However this mapping from Ruffing to the claimed elements is not possible since the step of “forwarding the further shuffled set of addresses containing 
Thus, the feature “forwarding the further shuffled set of addresses containing the first
output address to a subsequent node” of claim 1 is not disclosed by the cited portions of Ruffing.
Accordingly, Applicant respectfully submits that claim 1 is allowable under 35 U.S.C. § 102 over Ruffing, and respectfully requests withdrawal of the pending rejection.”

	In response the examiner isn’t persuaded, the examiner points to the prior art of Ruffing. Ruffing at page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set. The participant sends the shuffled set of ciphertexts to the next participant i + 1.   The examiner makes clear from Ruffing, each/every/all participants remove an encryption layer of their output address, then adds there out cipher text to their output address, then shuffles the set of ciphertexts, then passes such shuffled ciphertexts to the next participant, who strips, ciphertexts, and passes the ciphertexts to the next participant ..and so on……..etc. One of ordinary skilled in the art would know that every participant strips a layer of encryption then cipher texts their output address, then shuffles. This meets applicant’s alleged argument of: “However this mapping from Ruffing to the claimed elements is not possible since the step of “forwarding the further shuffled set of addresses containing the first output address to a subsequent node” in claim 1 relates to “the further shuffled set of addresses” received from “another of the participating nodes” and modified by the step “replacing the encrypted first output address in the further shuffled set of addresses with the first output address.” The same step of the process disclosed Ruffing therefore cannot reasonably be cited as disclosure of both these steps in claim 1 of the present application.
Thus, the feature “forwarding the further shuffled set of addresses containing the first
output address to a subsequent node” of claim 1 is not disclosed by the cited portions of Ruffing.”	
Applicant states on page[s] 11 and 12 of the remarks as filed: “
IV. Claims 1-16 Are Allowable Under 35 U.S.C. § 103 Over Ruffing

Claims 1-16 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over
Ruffing.
With regard to rejections under 35 U.S.C. § 103, the Examiner must provide evidence
which as a whole shows that the legal determination sought to be proved (i.e., the reference teachings establish a prima facie case of obviousness) is more probable than not. M.P.E-P. § 2142. Accordingly, “the key to supporting any rejection under 35 U.S.C. § 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.” M.P.E.P. § 2142; see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 U.S.P.Q. 2d 1385, 1395-97 (2007).
The Office acknowledges that the step “replacing the encrypted first output address in

hiding such coins/output addresses from potential theft by external parties and internal parties of the mixing operation during the transaction. See pages[s] 351 — 353, section 4.2 — Protocol Overview of Ruffing.” 
However, the Office provides no reasoning as to how one of ordinary skill in the art,
starting from Ruffing, would arrive at the recited features as a whole as recited in claim 1, in particular, the step of “replacing the encrypted first output address in the further shuffled set of addresses with the first output address” which is initially acknowledged by the Examiner to be not clearly taught in Ruffing. Office Action at 14.
Assuming, arguendo, that Coin Shuffle transaction disclosed by Ruffing teaches some


The subject matter of claim 1 differs from the disclosure of Ruffing in that:
a first output address associated with said one of the participating nodes is encrypted using a first public key associated with said one of the participating nodes;
the encrypted first output address in the further shuffled set of addresses is replaced with the first output address; or
the further shuffled set of addresses containing the first output address is forwarded to a subsequent node.

As a result of these differences, claim 1 enables anonymization of the output addresses in a blockchain transaction without requiring complete knowledge of all participants at the
outset. This in turn enables new nodes to be added and/or a sequence of participation of nodes to be modified part way through the transaction process, thereby providing the advantages of improved flexibility and fault tolerance, in particular reliability, likelihood of completion and speed of completion.

them to modify Ruffing to arrive at the invention defined by claim 1 of the present application.
Therefore, for at least the foregoing reasons, Applicant respectfully submits that claim 1
is allowable under 35 U.S.C. § 103 over Ruffing. Withdrawal of the pending rejection
under 35 U.S.C. § 103 is, therefore, respectfully requested.”

	In response the examiner isn’t persuaded, the examiner points out that applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., …………………As a result of these differences, claim 1 enables anonymization of the output addresses in a blockchain transaction without requiring complete knowledge of all participants at the outset. This in turn enables new nodes to be added and/or a sequence of participation of nodes to be modified part way through the transaction process, thereby providing the advantages of improved flexibility and fault tolerance, in particular reliability, likelihood of completion and speed of completion………etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further in response, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably This meets applicant’s alleged remark of: “A person, on reading Ruffing, would find no teaching or suggestion that would motivate
them to modify Ruffing to arrive at the invention defined by claim 1 of the present application. Therefore, for at least the foregoing reasons, Applicant respectfully submits that claim 1 is allowable under 35 U.S.C. § 103 over Ruffing. Withdrawal of the pending rejection under 35 U.S.C. § 103 is, therefore, respectfully requested.”
Applicant states on page[s] 13 - 14 of the remarks as filed: “
V. Dependent Claims 2-15 Are Allowable Under 35 U.S.C. §§ 102 and 103 Over
Ruffing

Claims 2-15 each depend from claim 1, described above. Accordingly, Applicant
respectfully submits that claims 2-15 are allowable at least for depending from an allowable independent claim. In addition, Applicant respectfully submits that at least some of claims 2-15 additionally recite patentable subject matter not taught or otherwise rendered obvious by Ruffing.
Additionally, the Office rejects claims 2-15 under 102 on the basis that Ruffing
“teach[es]” the claimed features. However, MPEP § 2131 requires that the reference anticipate the claimed features, either expressly or inherently.” Accordingly, the Office has not properly rejected claims 2-16 under § 102.
For at least reasons discussed above, Applicant respectfully submits that claims 2-15 are allowable under 35 U.S.C. §§ 102 and 103 over Ruffing. Withdrawal of the pending rejections of these claims is, therefore, respectfully requested.”

In response the examiner isn’t persuaded, the examiner points out that applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 16 are pending in the instant application. 
Regarding claim[s] 1 – 16, under the anticipatory rejection, applicant made NO claim amendments in response hereto, the rejections are maintained, therefore see the rejection below. 
Regarding claim[s] 1 – 16, under the obviousness rejection, applicant made NO claim amendments in response hereto, the rejections are maintained, therefore see the rejection below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021 was filed after the mailing date of the Non – final rejection on 08/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 16 is/are rejected under 35 U.S.C. 102[a][1] as being taught by NPL reference: “CoinShuffle: Practical Decentralized Coin Mixing for Bitcoin,” Ruffing, Tim, Moreno-Sanchez, Pedro, Aniket, Kate, copyright 2014, hereinafter Ruffing.
As per claim 1.  Ruffing does teach a computer-implemented method of fault-resistant multi-node communication, the communication having a plurality of participating nodes, each node having its own public key and private key [Ruffing, page[s] 353, section: 5.2 – Core Protocol Description, lines 1 – 2, we assume that every participant already possesses a bitcoin address i.e. A public verification key, vki, and sigining key ski], each node having a respective output address to which the communication is to assign tokens [Ruffing, page[s] 347 – 348, section: 2.1 – Bitcoin, lines 13 – 18, a transaction transfers a certain amount of coins from the one address [i.e. input address] to another address [i.e. output address]], the method, comprising:
encrypting a first output address associated with said one of the plurality of participating nodes using a first public key associated with said one of the participating nodes [Ruffing, page[s] 351, section 4.2 – Protocol Overview, subsection Shuffling, lines 11 – 
adding the encrypted first output address to a set of encrypted output addresses [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set];
shuffling the order of encrypted output addresses in the set [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set];
sending the set to a next node [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 – 22, the participant sends the shuffled set of ciphertexts to the next participant i - 1];
receiving a further shuffled set of addresses from another of the participating 
nodes, the further shuffled set of addresses including the encrypted first output address [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set. The participant sends the shuffled set of ciphertexts to the next participant i + 1];
replacing the encrypted first output address in the further shuffled set of 
addresses with the first output address [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext]; and
forwarding the further shuffled set of addresses containing the first output address to subsequent node [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, The participant sends the shuffled set of ciphertexts to the next participant i + 1].
As per claim 2. Ruffing does teach the method claimed in claim 1, wherein replacing the encrypted first output address in the further shuffled set of addresses with the first output address comprises:
encrypting the first output address with a originator’s public key to obtain a final encrypted first output address, the originator’s public key being associated with an originator node [Ruffing, page[s] 353 - 354, section 5.2 Core Protocol Description, subsection: phase #1: Announcement, lines 26 – 31, participant #1 creates a layered encryption of her output address vk’i]; and
replacing the encrypted first output address with the final encrypted first output address [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: 
As per claim 3. Ruffing does teach the method claimed in claim 1, wherein adding the encrypted first output address further comprises first receiving an 
encrypted set from a prior participating node and decrypting the 
encrypted set to obtain the set of encrypted output addresses [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set].
As per claim 4.  Ruffing does teach the method claimed in claim 3, wherein sending the set to a next node comprises encrypting the set using a second public key associated with the nextnode [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 17 – 22].
As per claim 5.  Ruffing does teach the method claimed in claim 4, wherein encrypting the set using the second public key excludes encrypting the set with further public keys 
associated with other participating nodes
As per claim 6.  Ruffing does teach the method claimed claim 1, wherein sending the set to a next node comprises determining that the one of 
the plurality of participating nodes is not a last node in a first sequence of the participating 
nodes, and sending the set to the next node in the first sequence [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 – 22, the participant sends the shuffled set of ciphertexts to the next participant i - 1].
As per claim 7.  Ruffing does teach the method claimed in claim 1, wherein sending the set to a next node comprises determining that the one of 
the plurality of participating nodes is a last node in a first sequence of the plurality of 
participating nodes [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 - 24], and sending the set to a first node in the first sequence, and wherein the first node is an originator of the communication [Ruffing, page[s] 353 – 354, section 5.2 – Core protocol description, phase 3, lines 36 – 44, every participant receives a copy of the shuffled vector Tout of the output addresses].
As per claim 8.  Ruffing does teach the method claimed in claim 1, wherein forwarding the further shuffled set of addresses to the subsequent node comprises determining that the one of the plurality of participating nodes is not a final node in a second sequence of the plurality of participating nodes, and sending the set to the subsequent node in the second sequence [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 – 22, the participant sends the shuffled set of ciphertexts to the next participant i - 1].
As per claim 9. Ruffing does teach the method claimed in claim 1, wherein forwarding the further shuffled set of addresses to the subsequent 
node comprises determining that the one of the plurality of participating nodes is a final node in a second sequence of the plurality of participating nodes [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 - 24], and 
sending the set to a first node in the secondsequence, and wherein the 
first node is an originator of the communication, and wherein thefurther shuffled set contains all output addresses for the communication [ Ruffing, page[s] 353 – 354, section 5.2 – Core protocol description, phase 3, lines 36 – 44, every participant receives a copy of the shuffled vector Tout of the output addresses.].
As per claim 10. Ruffing does teach the method claimed in claim 1, wherein shuffling the order includes randomizing the order of the encrypted output addresses in the set
As per claim 11.  Ruffing does teach the method claimed in claim 1, further comprising first sending a request to participate in the communication, the request including the first public key [Ruffing, page[s] 353 – 354, section: 5.2 – Core Protocol Description, lines 1 - 3].
As per claim 12. Ruffing does teach the method claimed in claim 1, wherein the communication includes a blockchain transaction, and wherein 
each of the respective output addresses comprises an unspent transaction output address owned by its associated participating node [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 11 - 14].
As per claim 13. Ruffing does teach the method claimed in claim 1, wherein the communication is structured to receive an equal quantity of tokens from a respective input address associated with each participating node and to allocate the same equal quantity of tokens to each of the respective output addresses [Ruffing, page[s] 347 – 348, section 2.1 – Bitcoin, lines 15 – 23 ].
As per claim 14. Ruffling does teach the method claimed in claim 1, further comprising a subsequent operation of approving the communication by signing an input address included in the communication and associated with said one of the plurality of participating nodes [Ruffing, page[s] 348 – 349, section: 2.3 – Bitcoin Mixing with a single transaction, lines 5 - 9].
As per computing device claim 15 that includes the same or similar claim limitations as method claim[s] 1, and is similarly rejected. 
***The examiner notes that applicant’s recited: “processor,” “memory,” “network interface,” and “application containing computer executable instructions,” is taught by the prior art of Ruffing at Figure # 2, Alice, Bob, Charlie, to one of ordinary skilled in the art would inherently know that at the very least a generic computer with a generic processor and memory and program code is taught by Ruffing in order to participate in the recited coin shuffle with bit coin as disclosed by Ruffing. 
As per non – transitory processor readable medium claim 16 that includes the same or similar claim limitations as method claim[s] 1, and is similarly rejected.
***The examiner notes that applicant’s recited: “non-transitory processor-readable medium,” and “processor-executable instructions,” is taught by the prior art of Ruffing at Figure # 2, Alice, Bob, Charlie, to one of ordinary skilled in the art would inherently know that at the very least a generic computer with a generic processor and memory and program code is taught by Ruffing in order to participate in the recited coin shuffle with bit coin as disclosed by Ruffing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL reference: “CoinShuffle: Practical Decentralized Coin Mixing for Bitcoin,” Ruffing, Tim, Moreno-Sanchez, Pedro, Aniket, Kate, copyright 2014, hereinafter Ruffing.
As per claim 1.  Ruffing does teach a computer-implemented method of fault-resistant multi-node communication, the communication having a plurality of participating nodes, each node having its own public key and private key [Ruffing, page[s] 353, section: 5.2 – Core Protocol Description, lines 1 – 2, we assume that every participant already possesses a bitcoin address i.e. A public verification key, vki, and sigining key ski], each node having a respective output address to which the communication is to assign tokens [Ruffing, page[s] 347 – 348, section: 2.1 – Bitcoin, lines 13 – 18, a transaction transfers a certain amount of coins from the one address [i.e. input address] to another address [i.e. output address]], the method, comprising:
encrypting a first output address associated with said one of the plurality of participating nodes using a first public key associated with said one of the participating nodes [Ruffing, page[s] 351, section 4.2 – Protocol Overview, subsection Shuffling, lines 11 – 
adding the encrypted first output address to a set of encrypted output addresses [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set];
shuffling the order of encrypted output addresses in the set [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set];
sending the set to a next node [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 – 22, the participant sends the shuffled set of ciphertexts to the next participant i - 1];
receiving a further shuffled set of addresses from another of the participating 
nodes, the further shuffled set of addresses including the encrypted first output address [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set. The participant sends the shuffled set of ciphertexts to the next participant i + 1]; and
forwarding the further shuffled set of addresses containing the first output address to subsequent node [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, The participant sends the shuffled set of ciphertexts to the next participant i + 1].
Ruffing does not teach clearly
replacing the encrypted first output address in the further shuffled set of 
addresses with the first output address. 
However, Ruffing does teach replacing the encrypted first output address in the further shuffled set of 
addresses with the first output address [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 19 – 22, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext]. 
	It would have been obvious to one of ordinary skilled in the art for the operation of Ruffing to solve the well-known problems of bit coin. Bit coin suffers from weak anonymity, for example, it is possible to trace and link between input addresses and output addresses of a given user transaction, transaction fees’, double spending, and theft; Ruffing is able to solve such issues, or at least reduce such problems by implementing Coin Shuffle. Where each of the user[s] in a transaction encrypts its output address with its key and mixes its coins with others in the mixing transaction, then verifies that its output address is present in the mixed transaction. Thereby, hiding 
As per claim 2. Ruffing does teach the method claimed in claim 1, wherein replacing the encrypted first output address in the further shuffled set of addresses with the first output address comprises:
encrypting the first output address with a originator’s public key to obtain a final encrypted first output address, the originator’s public key being associated with an originator node [Ruffing, page[s] 353 - 354, section 5.2 Core Protocol Description, subsection: phase #1: Announcement, lines 26 – 31, participant #1 creates a layered encryption of her output address vk’i]; and
replacing the encrypted first output address with the final encrypted first output address [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set].
As per claim 3. Ruffing does teach the method claimed in claim 1, wherein adding the encrypted first output address further comprises first receiving an 
encrypted set from a prior participating node and decrypting the 
encrypted set to obtain the set of encrypted output addresses [Ruffing, page 351, section: 4.2 – Protocol Overview, subsection: shuffling, lines 19 – 21, upon reception, every participant strips one layer of encryption from the ciphertexts, adds her own ciphertext and randomly shuffles the resulting set].
As per claim 4.  Ruffing does teach the method claimed in claim 3, wherein sending the set to a next node comprises encrypting the set using a second public key associated with the nextnode [Ruffing, page[s] 351, section: 4.2 – protocol overview, subsection: shuffling, lines 17 – 22].
As per claim 5.  Ruffing does teach the method claimed in claim 4, wherein encrypting the set using the second public key excludes encrypting the set with further public keys 
associated with other participating nodes [Ruffing, page[s] 351, section 4.2 – Protocol Overview, subsection Shuffling, lines 11 – 17, the encryption keys of all the participants j>i to create a layered encryption of her output address].
As per claim 6.  Ruffing does teach the method claimed claim 1, wherein sending the set to a next node comprises determining that the one of 
the plurality of participating nodes is not a last node in a first sequence of the participating 
nodes, and sending the set to the next node in the first sequence [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 – 22, the participant sends the shuffled 
As per claim 7.  Ruffing does teach the method claimed in claim 1, wherein sending the set to a next node comprises determining that the one of 
the plurality of participating nodes is a last node in a first sequence of the plurality of 
participating nodes [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 - 24], and sending the set to a first node in the first sequence, and wherein the first node is an originator of the communication [Ruffing, page[s] 353 – 354, section 5.2 – Core protocol description, phase 3, lines 36 – 44, every participant receives a copy of the shuffled vector Tout of the output addresses].
As per claim 8.  Ruffing does teach the method claimed in claim 1, wherein forwarding the further shuffled set of addresses to the subsequent node comprises determining that the one of the plurality of participating nodes is not a final node in a second sequence of the plurality of participating nodes, and sending the set to the subsequent node in the second sequence 
As per claim 9. Ruffing does teach the method claimed in claim 1, wherein forwarding the further shuffled set of addresses to the subsequent 
node comprises determining that the one of the plurality of participating nodes is a final node in a second sequence of the plurality of participating nodes [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 21 - 24], and 
sending the set to a first node in the secondsequence, and wherein the 
first node is an originator of the communication, and wherein thefurther shuffled set contains all output addresses for the communication [ Ruffing, page[s] 353 – 354, section 5.2 – Core protocol description, phase 3, lines 36 – 44, every participant receives a copy of the shuffled vector Tout of the output addresses.].
As per claim 10. Ruffing does teach the method claimed in claim 1, wherein shuffling the order includes randomizing the order of the encrypted output addresses in the set [Ruffing, page[s] 348, section 2.2 – Bitcoin Mixing, lines 6 - 8].
As per claim 11.  Ruffing does teach the method claimed in claim 1, further comprising first sending a request to participate in the communication, the request including the first public key [Ruffing, page[s] 353 – 354, section: 5.2 – Core Protocol Description, lines 1 - 3].
As per claim 12. Ruffing does teach the method claimed in claim 1, wherein the communication includes a blockchain transaction, and wherein 
each of the respective output addresses comprises an unspent transaction output address owned by its associated participating node [Ruffing, page[s] 351, section: 4.2 – Protocol Overview, lines 11 - 14].
As per claim 13. Ruffing does teach the method claimed in claim 1, wherein the communication is structured to receive an equal quantity of tokens from a respective input address associated with each participating node and to allocate the same equal quantity of tokens to each of the respective output addresses [Ruffing, page[s] 347 – 348, section 2.1 – Bitcoin, lines 15 – 23 ].
As per claim 14. Ruffling does teach the method claimed in claim 1, further comprising a subsequent operation of approving the communication by signing an input address included in the communication and associated with said one of the plurality of participating nodes [Ruffing, page[s] 348 – 349, section: 2.3 – Bitcoin Mixing with a single transaction, lines 5 - 9].
As per computing device claim 15 that includes the same or similar claim limitations as method claim[s] 1, and is similarly rejected. 
***The examiner notes that applicant’s recited: “processor,” “memory,” “network interface,” and “application containing computer executable instructions,” is taught by the prior art of Ruffing at Figure # 2, Alice, Bob, Charlie, to one of ordinary skilled in the art would inherently know that at the very least a generic computer with a generic processor and memory and program code is taught by Ruffing in order to participate in the recited coin shuffle with bit coin as disclosed by Ruffing. 
As per non – transitory processor readable medium claim 16 that includes the same or similar claim limitations as method claim[s] 1, and is similarly rejected.
***The examiner notes that applicant’s recited: “non-transitory processor-readable medium,” and “processor-executable instructions,” is taught by the prior art of Ruffing at Figure # 2, Alice, Bob, Charlie, to one of ordinary skilled in the art would inherently know that at the very least a generic computer with a generic processor and memory and program code is taught by Ruffing in order to participate in the recited coin shuffle with bit coin as disclosed by Ruffing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434